Citation Nr: 9926562	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and right knee.  

2.  Entitlement to service connection for psoriasis, 
including as secondary to service-connected warts.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968. 

In February 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, denied as 
not well-grounded, claims of service connection for arthritis 
of the hands and right knee, psoriasis, hearing loss, and 
tinnitus.  The RO denied the claim of psoriasis secondary to 
service-connected warts on the merits.  The veteran timely 
appealed to the Board of Veterans' Appeals (Board).  The 
veteran perfected his appeal through the submission of a VA 
Form 9.  In September 1998, the veteran appeared and 
testified before a hearing officer at the RO.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that arthritis was manifested in service or 
within one year thereafter, and there is otherwise no 
competent medical evidence of a nexus between arthritis and 
military service.

2.  There is no competent medical evidence of a nexus between 
psoriasis and either service, or service-connected warts.  

3.  There is no competent medical evidence of record 
demonstrating a nexus between the veteran's hearing loss and 
any incident of service, to include alleged noise exposure 
therein.  

4.  There is no competent medical evidence of record 
demonstrating a nexus between the veteran's tinnitus and any 
incident of service, to include alleged noise exposure, or 
any other event, during service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of the 
hands and right knee is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for psoriasis, including 
as secondary to service-connected warts, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are completely negative 
for any mention of skin disorders, arthritis, tinnitus, or 
hearing loss.  At the time of his entrance examination in 
June 1966, the veteran completed a medical history form, 
which contains the answer "No" to questions of whether he 
had "hearing loss," whether he suffered from "arthritis or 
rheumatism," and whether he had "skin diseases."  In 
addition to the veteran's reported negative history, his 
enlistment medical examination was negative for these 
conditions.  The examination of the skin, as well as the 
upper and lower extremities, was normal.  

The examination did not reveal tinnitus.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
+5(20)
-5(5)
-5(5)
+5(0)
LEFT
0(15)
0(10)
0(10)
+5(0)

The figures in the parentheses represent audiometric findings 
pursuant to ANSI/ISO standards.  Prior to October 31, 1967, 
audiometric findings were reported pursuant to ASA standards, 
and are provided for purposes of data comparison.

Similarly, the separation examination, conducted in August 
1968, revealed that the skin, as well as the upper and lower 
extremities were normal.  The reported medical history is 
also negative for conditions such as arthritis, hearing loss, 
tinnitus, and skin disorders.  An audiological examination 
was not performed.  

Pursuant to his claim of service connection for warts, a VA 
examination was conducted in April 1969.  At that time, it 
was noted that there was no skin disease, but that the 
veteran was treated at VA for multiple warts in September 
1968.  

VA treatment records from June 1989 reflect diagnoses of 
psoriasis and questionable psoriatic arthritis.  VA records 
dated in 1994 reflect findings of skin lesions on the right 
forearm and the diagnosis of psoriasis.  The records also 
show that the veteran reported that he experienced hearing 
loss and high pitched sounds in both ears.  When seen in 
November 1994, it was noted that the veteran had tinnitus and 
congestion.  The history of exposure to machine gun fire 
during Vietnam was reported. 

In December 1994, the veteran underwent an examination for 
the United States Post Office.  At that time, it was reported 
that he had mild psoriasis on the dorsum of the right hand.  
It was also noted that he had moderate to severe high 
frequency bilateral hearing loss.  When his hearing was 
evaluated, he reported that he was exposed to gunfire or 
other land missiles during his Vietnam service.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
30
30
80
75
LEFT
10
5
35
60
75
70

In January 1995, VA received a handwritten statement from the 
veteran regarding his exposure to noise during service.  He 
reported that a machine gun was mounted on a jeep he drove.  
It was fired close to his ears, and he experienced pain.  
There was ringing in the ear when the pain subsided.  When he 
went to sick call the next day, a physician told him that his 
eardrums were fine and that he should return if the ringing 
did not subside.  He was also told that there was a good 
chance that he would suffer some hearing loss when he got 
older.  On the physician's advice, he bought and wore 
earplugs.  The ringing subsided about four days later, and 
was completely gone several days after that.  He made a 
second sick call visit around a month later.  While on a 
bridge building mission, they were surrounded by tanks and 
artillery that fired all night long.  Once again, he 
experienced loud ringing in the ears that continued until he 
could go to sick call two days later.  The physician told him 
that it would be impossible to protect his ears from the 
gunfire and loud noises at all times.  He was told that he 
would suffer hearing loss when he was older, and that ear 
protection would reduce future hearing loss.  His first 
hearing test since his service in Vietnam was conducted in 
December 1994, and he was on a list for a hearing test at a 
VA facility.

In an April 1997 letter, Dr. Anna Ryan reported that the 
veteran was wondering whether or not the diagnosis of 
psoriasis could be clinically confused with warts.  She 
informed him that such confusion was unlikely, especially by 
someone well trained in skin disorders, but it was 
theoretically possible.  She pointed out that very small thin 
papules or plaques of psoriasis on the dorsal hands could be 
mistaken for warts.  She further noted that a normal 
thickening of the dorsal fingers, referred to as knuckle 
pads, could be included in the differential diagnosis of 
warts.  She informed the veteran that it was difficult to 
speculate on what he had almost 30 years ago, and that she 
had examined him on only two occasions.  Although there was 
swelling of the distal and proximal interphalangeal joints on 
the hands bilaterally, on neither occasion did she see any 
active psoriasis on his skin examination.  She encouraged him 
to see a rheumatologist about diagnosing the type of 
arthritis he has.  

In September 1998, he testified that he first noticed warts a 
few months after his return from Vietnam.  He now believes 
that the condition was psoriasis.  In the colder months 
following his return from Vietnam, he noticed a redness and 
swelling of the joints on his fingers.  He described linear 
warts on his left forearm.  Since he saw others in Vietnam 
with warts, he thought that the condition would go away.  
However, he sought treatment at a VA facility when he noticed 
that his fingers were swelling.  According to the veteran, 
most of the examiners who treated him presumed that the 
condition affecting his forearm and hands were warts, even 
though the medication used did not resolve the problems with 
his hands.  He pointed out that his VA treatment records for 
the years following his separation from service could not be 
located.  He stated that he was first diagnosed with 
psoriasis around 1988, and eventually the condition was 
alleviated by treatment he received in 1991.  He indicated 
that sometime later, it was discovered that he had arthritis, 
but that the type was unknown.  He asserted that a physician 
he was referred to, a Dr. Christopher, informed him that it 
was difficult to distinguish between osteoarthritis and 
psoriatic arthritis.  However, based on the history provided 
by the veteran, Dr. Christopher figured that the veteran had 
psoriatic arthritis.  

Regarding hearing loss and tinnitus, the veteran recited the 
events during service when he was exposed to noise.  He 
recalled experiencing ringing in the ears after such 
exposure, and that the tinnitus has been sporadic since that 
time.  He reported that, around 1992 or 1993, he noticed a 
hearing loss which was eventually evaluated. 



II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

A.  Arthritis

Regarding the claim of service connection for arthritis of 
the hands and right knee, the Board notes that the record 
does not clearly establish a confirmed, definitive diagnosis 
of arthritis; however, collectively, the evidence of record 
suggests that the veteran may suffer from some form of 
arthritis.  The VA treatment records from 1989, reflect a 
diagnosis of questionable psoriatic arthritis, and Dr. Ryan 
referred the veteran to a rheumatologist to determine what 
type of arthritis he has.  The veteran also testified that 
Dr. Christopher felt that the veteran may have psoriatic 
arthritis based on the reported history.  Although the 
evidence suggests that the veteran currently has the 
disability he claims is service-connected, there is no 
competent evidence that the veteran had arthritis in service 
or for many years thereafter, or that there is otherwise a 
nexus between any current arthritis and the veteran's 
military service.

As noted above, the veteran's service medical records do not 
reflect any complaints, findings, or diagnoses of problems 
with any type of arthritis during service.  The Board notes 
service connection may be granted, on a presumptive basis, 
for a chronic disease, such as arthritis, diagnosed to a 
compensable degree within a prescribed period post service 
(within one year for arthritis).  See 38 U.S.C.A. §§ 1101, 
1112 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 (1998).  While 
such evidence would satisfy the nexus criteria for presenting 
a well-grounded claim, see Traut v. Brown, 6 Vet. App. 495, 
497 (1994) and Goodsell v. Brown, 5 Vet. App. 36, 43 (1993), 
there is no such evidence in this case.  The first medical 
evidence of arthritis is reflected in VA treatment records 
and the letter from Dr. Ryan, dated many years after his 
discharge from active service.  Furthermore, there is no 
medical opinion to indicate that arthritis was present within 
the presumptive period.  Although the veteran asserts that 
the condition was present earlier than diagnosed, he has not 
presented, or indicated the existence of, specific evidence 
to support his assertions.  Furthermore, he does not possess 
the medical training or expertise to render a competent 
opinion on a medical matter, such as the diagnosis of a 
medical condition or opinion as to the relationship between 
that condition and service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Espirtu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Likewise, the veteran's assertions as to what 
Dr. Christopher told him, without a supporting, written 
opinion, does not constitute a competent medical opinion.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
(Parenthetically, the Board notes that even if the Board 
accepted as credible the veteran's assertion that Dr. 
Christopher told him he had psoriatic arthritis for a number 
of years, this would still not specifically link the 
condition to the veteran's military service).  Finally, the 
Board note that there is otherwise no competent medical 
evidence of a nexus between any current arthritis and 
service.

In the absence of competent medical evidence demonstrating 
that arthritis was manifested within service or within the 
first post-service year, or otherwise establishing a nexus 
between arthritis and service, the claim is not plausible and 
must be denied as not well grounded.

B.  Psoriasis

Regarding the claim of service connection for psoriasis, the 
Board finds that the first requirement for a well-grounded 
claim has been met.  The VA records from 1989, and the 
December 1994 United States Post Office examination report 
reflects a diagnosis of the condition.  However, there is no 
competent medical evidence of a nexus between psoriasis and 
either the veteran's service, or his service-connected warts. 

As presented, the service medical records are devoid of any 
reported findings or diagnoses of skin disorders during 
service.  The only disorder affecting the skin that was noted 
soon after service, was the veteran's service-connected 
warts.  The records that reflect a diagnosis of psoriasis, do 
not contain any medical opinion of a link, or nexus, between 
such condition and either the veteran's service or his 
service-connected disability.  While the veteran asserts that 
service connection for psoriasis should be granted, primarily 
on the basis that it was misdiagnosed as warts, he has not 
presented (or indicated the existence of) any medical 
evidence to support his assertions.  While Dr. Ryan indicated 
that a misdiagnosis was "theoretically possible," she also 
emphasized that this would be unlikely (especially by someone 
well trained in skin disorders), that she had only seen the 
veteran twice, and that it was difficult to speculate on what 
the veteran did have almost 30 years ago.  In sum, then, she 
did not opine that a misdiagnosis occurred in the veteran's 
case.  Moreover, for the reasons noted above, the veteran, 
himself, is not competent to render a medical opinion on the 
question of correct diagnosis, or etiology of the claimed 
disability.  See Bostain, 11 Vet. App. at 127; Espirtu, 2 
Vet. App. at 494-5.  Hence, the claim for service connection 
for psoriasis is not plausible.

The Board notes that the RO initially decided the claim of 
service connection for psoriasis secondary to service-
connected warts on the merits.  However, there is a 
requirement of well-groundedness for claims of secondary 
service connection, and this has been affirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
Court, which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded. In Epps, the Board had issued a decision denying, 
on the merits, the appellant's claim for service connection 
for a heart condition claimed as secondary to a service-
connected skin condition; however, in August 1996, the Court 
concluded that the lack of any competent medical evidence of 
a nexus between the appellant's service-connected skin 
condition and his heart condition rendered his claim not 
"well grounded." Epps v. Brown, 9 Vet. App. 341 (1996).

In the absence of competent medical evidence of a nexus 
between psoriasis and either the veteran's service or his 
service-connected warts, the claim is not plausible and must 
be denied as not well grounded.  


C.  Hearing Loss and Tinnitus

A December 1994 examination conducted by the United States 
Post Office revealed that the veteran has a hearing loss.  
Also, the VA records reflect a finding of tinnitus in 1994.  
However, even assuming, arguendo, that the veteran has 
hearing loss recognized as a disability for VA purposes 
pursuant to 38 C.F.R. § 3.385, and current tinnitus 
(sufficient to satisfy the first requirement for a well-
grounded claim with respect to each claim), and accepting, as 
credible, the lay and medical evidence reflecting a history 
of noise exposure during service, the claims must still be 
denied as not well grounded.  Here, there simply is no 
competent medical evidence of a nexus between any hearing 
loss and tinnitus and any incident of service, to include 
alleged noise exposure therein.  Therefore, the third 
requirement for a well-grounded claim has not been met.  

As noted above, the veteran's hearing loss was first 
documented in 1994, and in his testimony he indicated that he 
first noticed it around 1992 or 1993.  Even if he now asserts 
that he had hearing loss earlier, or that his hearing loss 
and tinnitus are linked to noise exposure in service, for the 
reasons noted above, he is not competent to render such an 
opinion.  See Bostain, 11 Vet. App. at 127; Espirtu, 2 Vet. 
App. at 494-5.

D.  Conclusion

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection are well grounded, VA is under no "duty 
to assist" him in developing the evidence pertinent to his 
claim.  See Epps, 126 F.3d at 1468.  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make his claim well grounded.  See 
McKnight v. Gober, 131 F.2d 1483, 1485 (Fed. Cir. 1997).  

It is noted that the veteran reported that since his 
discharge from service, he has been treated at various VA 
facilities for the conditions he claims are service-
connected.  Specifically, he noted that he was treated at a 
VA facility in Bedford, Massachusetts, from 1988 to 1992, at 
Court Street from 1969 to 1972, and in Philadelphia, 
Pennsylvania in 1968.  During the hearing, he also mentioned 
that his records may have been retired to Philadelphia, 
Pennsylvania.  A review of the claims folder reveals that 
requests for records dating back to 1968 were made for all 
the facilities noted.  However, other than the records 
associated with the claims folder, the responses were 
negative.  Thus, the Board finds that the RO has expended 
sufficient records to locate records of outstanding treatment 
identified by the veteran, and that all such records have 
been associated with the claims file.  (Parenthetically, the 
Board also notes that, aside from the point that VA medical 
records are deemed constructively of record (see Dunne v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992)) the veteran has not indicated that 
there exists any outstanding records of treatment containing 
a written medical opinion of a nexus between service and any 
of the claimed conditions; thus, the absence of any treatment 
records reflecting merely that the veteran has the claimed 
conditions (which, for purposes of this opinion, the Board 
has conceded) are not dispositive of the appeal).  

Although the RO did not specifically deny the claim of 
service connection for psoriasis secondary to service-
connected warts as not well grounded, as noted above, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Furthermore, the Board would point out that 
in the February 1997 statement of the case and subsequently 
issued December 1998 supplemental statement of the case, the 
RO set forth the legal requirement of presenting a well-
grounded claim.  Thus, the duty to inform the veteran of the 
evidence necessary to present a well-grounded claim, and the 
reasons why his current claims are inadequate, has been met.  
See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  



ORDER

In the absence of evidence of a well-grounded claim, the 
veteran's claim of service connection for arthritis of the 
hands and right knee is denied.

In the absence of evidence of a well-grounded claim, the 
veteran's claim of service connection for psoriasis, 
including secondary to service-connected warts, is denied.

In the absence of evidence of a well-grounded claim, the 
claim of service connection for hearing loss is denied.

In the absence of evidence of a well-grounded claim, the 
claim of service connection for tinnitus is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

